UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended Dec. 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:1-3034 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: New Century Energies, Inc. Employees’ Savings and Stock Ownership Plan for Bargaining Unit Employees and Former Non-Bargaining Unit Employees and New Century Energies, Inc. Employee Investment Plan for Bargaining Unit Employees and Former Non-Bargaining Unit Employees B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: XCEL ENERGY INC. MINNEAPOLIS, MINNESOTA 55401 (612) 330-5500 TABLE OF CONTENTS Financial Statements Page(s) New Century Energies, Inc. Employees’ Savings and Stock Ownership Plan for Bargaining Unit Employees and Former Non-Bargaining Unit Employees (BU Savings Plan) Report of Independent Registered Public Accounting Firm 2 Statements of Net Assets Available for Benefits as of Dec. 31, 2010 and 2009 3 Statements of Changes in Net Assets Available for Benefits for the Years Ended Dec. 31, 2010 and 2009 4 New Century Energies, Inc. Employee Investment Plan For Bargaining Unit Employees and Former Non-Bargaining Unit Employees (EIP Savings Plan) Report of Independent Registered Public Accounting Firm 5 Statements of Net Assets Available for Benefits as of Dec. 31, 2010 and 2009 6 Statements of Changes in Net Assets Available for Benefits for the Years Ended Dec. 31, 2010 and 2009 7 Notes to Financial Statements for the BU Savings Plan and EIP Savings Plan 8-16 Supplemental Schedules of Assets (Held at Year End) and Reportable Transactions BU Savings Plan (Schedules 1-2) 17-18 EIP Savings Plan (Schedules 3-4) 19-20 Supplemental Schedule of Delinquent Participant Contributions 21 Signatures 22 Exhibits 23.01: Consent of Independent Registered Public Accounting Firm 23 Note:All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of New Century Energies, Inc. Employees’ Savings and Stock Ownership Plan for Bargaining Unit Employees and Former Non-Bargaining Unit Employees: We have audited the accompanying statements of net assets available for benefits of the New Century Energies, Inc. Employees’ Savings and Stock Ownership Plan for Bargaining Unit Employees and Former Non-Bargaining Unit Employees (the "Plan") as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedules of (1) assets (held at year end) as of December 31, 2010, (2) reportable transactions for the year ended December 31, 2010, and (3) delinquent participant contributions for the year ended December 31, 2010, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These schedules are the responsibility of the Plan's management. Such schedules have been subjected to the auditing procedures applied in our audit of the basic 2010 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ DELOITTE & TOUCHE LLP Minneapolis, MN June 29, 2011 2 Table of Contents NEW CENTURY ENERGIES, INC. EMPLOYEES’ SAVINGS AND STOCK OWNERSHIP PLAN FOR BARGAINING UNIT EMPLOYEES AND FORMER NON-BARGAINING UNIT EMPLOYEES STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS Dec. 31, 2010 Dec. 31, 2009 Assets Receivables: Xcel Energy contributions (Note 3) $ $ Dividends Notes receivable from participants (Note 7) Total receivables Xcel Energy Common Stock Fund, at fair value (Notes 5, 6 and 10): Participant directed Non-participant directed Total Xcel Energy Common Stock Fund General investments, at fair value (Note 5): Participant directed Net assets available for benefits $ $ The accompanying notes are an integral part of the financial statements 3 Table of Contents NEW CENTURY ENERGIES, INC. EMPLOYEES’ SAVINGS AND STOCK OWNERSHIP PLAN FOR BARGAINING UNIT EMPLOYEES AND FORMER NON-BARGAINING UNIT EMPLOYEES STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended Dec. 31, Contributions: Xcel Energy $ $ Participants Total contributions Investment income: Interest and dividends Interest on notes receivable from participants Other Net appreciation in fair value of: Xcel Energy Common Stock Fund (Notes 5, 6 and 10) Interest in registered investment companies and VGI Brokerage Option (Note 5) Total investment income Benefits paid to participants - cash and common stock ) ) Dividends paid to participants ) ) Administrative expenses ) ) Net increase in net assets available for benefits Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ The accompanying notes are an integral part of the financial statements 4 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of New Century Energies, Inc. Employee Investment Plan for Bargaining Unit Employees and Former Non-Bargaining Unit Employees: We have audited the accompanying statements of net assets available for benefits of the New Century Energies, Inc. Employee Investment Plan for Bargaining Unit Employees and Former Non-Bargaining Unit Employees (the "Plan") as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedules of (1) assets (held at year end) as of December 31, 2010, and (2) reportable transactions for the year ended December 31, 2010, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These schedules are the responsibility of the Plan's management. Such schedules have been subjected to the auditing procedures applied in our audit of the basic 2010 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ DELOITTE & TOUCHE LLP Minneapolis, MN June 29, 2011 5 Table of Contents NEW CENTURY ENERGIES, INC. EMPLOYEE INVESTMENT PLAN FOR BARGAINING UNIT EMPLOYEES AND FORMER NON-BARGAINING UNIT EMPLOYEES STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS Dec. 31, 2010 Dec. 31, 2009 Assets Receivables: Xcel Energy contributions (Note 3) $ $ Dividends Notes receivable from participants (Note 7) Total receivables Xcel Energy Common Stock Fund, at fair value (Notes 5, 6 and 10): Participant directed Non-participant directed Total Xcel Energy Common Stock Fund General investments, at fair value (Note 5): Participant directed Net assets available for benefits $ $ The accompanying notes are an integral part of the financial statements 6 Table of Contents NEW CENTURY ENERGIES, INC. EMPLOYEE INVESTMENT PLAN FOR BARGAINING UNIT EMPLOYEES AND FORMER NON-BARGAINING UNIT EMPLOYEES STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended Dec. 31, Contributions: Xcel Energy $ $ Participants Total contributions Investment income: Interest and dividends Interest on notes receivable from participants Net appreciation (depreciation) in fair value of: Xcel Energy Common Stock Fund (Notes 5, 6 and 10) Interest in registered investment companies and VGI Brokerage Option (Note 5) Total investment income Benefits paid to participants - cash and common stock ) ) Dividends paid to participants ) ) Administrative expenses ) ) Net increase in net assets available for benefits Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ The accompanying notes are an integral part of the financial statements 7 Table of Contents NEW CENTURY ENERGIES, INC. EMPLOYEES’ SAVINGS AND STOCK OWNERSHIP PLAN FOR BARGAINING UNIT EMPLOYEES AND FORMER NON-BARGAINING UNIT EMPLOYEES and NEW CENTURY ENERGIES, INC. EMPLOYEE INVESTMENT PLAN FOR BARGAINING UNIT EMPLOYEES AND FORMER NON-BARGAINING UNIT EMPLOYEES NOTES TO FINANCIAL STATEMENTS 1.DESCRIPTION OF PLANS The following includes a brief description of the New Century Energies, Inc. Employees’ Savings and Stock Ownership Plan for Bargaining Unit Employees and Former Non-Bargaining Unit Employees (BU Savings Plan) and the New Century Energies, Inc. Employee Investment Plan for Bargaining Unit Employees and Former Non-Bargaining Unit Employees (EIP Savings Plan).The BU Savings Plan and EIP Savings Plan are collectively known as the Plans.Participants should refer to their respective Plan document or Summary Plan Description for more complete information.The notes to financial statements generally apply to both Plans and specific disclosures are presented to address matters for individual plans, where applicable. General - The Plans are employee benefit plans which provide eligible employees of participating subsidiaries of Xcel Energy Inc. (Xcel Energy) the opportunity to contribute to a qualified retirement savings plan.Each Plan also provides for the ownership of Xcel Energy common stock through employee contributions and employer matching contributions.The Plans are defined contribution plans and include an employee stock ownership plan.Each Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Plan and Trust Management – The Plan administrator of each Plan is appointed by the Xcel Energy Board of Directors and has authority to control and manage the operation and administration of each Plan.The Plans’ assets are held by a trustee under a trust agreement(s) as adopted or amended by Xcel Energy.Each Plan values the individual participants’ accounts daily based on the current market value of each type of asset.The Vanguard Group is the record keeper and Vanguard Fiduciary Trust Company (VFTC) serves as trustee for the Plans. Eligibility – BU Savings Plan The BU Savings Plan allows for a regular, full-time employee covered by a collective bargaining agreement to become a participant of this Plan on or after the date the eligible employee first performs an hour of service for Xcel Energy, while a regular, part-time employee (one who works less than 40 hours per week) must complete one year and 1,000 hours of service to become eligible. Certain former non-bargaining unit employees (i.e. employees who terminated or retired before July 1, 1998) continue to participate in the BU Savings Plan. EIP Savings Plan The EIP Savings Plan allows for a regular, full-time employee covered by a collective bargaining agreement to enroll in the Plan as soon as administratively feasible following their date of hire.Certain former non-bargaining unit employees (i.e. employees who terminated or retired before July 1, 1998) continue to participate in the EIP Savings Plan. Employee and Employer Contributions - Each Plan allows participants to contribute a portion of their pre-tax compensation and also allows for a discretionary employer matching contribution (see Note 3). The BU Savings Plan also allows employee after-tax contributions. Vesting – Employee contributions and matching contributions made by Xcel Energy in each Plan are immediately vested. 8 Table of Contents Distributions BU Savings Plan Benefits are distributed upon retirement, disability, death (payable to beneficiary) or separation of employment in the form of a single lump sum or rollover to an IRA or another employer’s qualified plan. EIP Savings Plan Benefits are distributed upon retirement, disability, death (payable to beneficiary) or separation of employment in the form of a single lump sum, rollover to an IRA or another employer’s qualified plan or installments. For each of the Plans, if the total amount of the participant’s vested account balance exceeds $1,000, he/she may defer distribution until age 70½, unless the participant consents in writing to an earlier date.If the total amount is less than $1,000, the Plan Administrator may schedule a payment date and the amount will be distributed as soon as administratively possible. All vested account balances remaining in the Plans after the participant decides to terminate employment with Xcel Energy for any reason, will be invested in the funds of the participant’s choice (except Xcel Energy contributions which will continue to be held in the Xcel Energy Common Stock Fund, with the ability to diversify at the discretion of the participant).The participant will continue to receive their share of investment earnings and dividend distributions until the account is completely distributed. Plan Termination – While Xcel Energy expects to continue the Plans, it reserves the right at its sole and absolute discretion to amend, modify, change or terminate the Plans or any other benefit plan Xcel Energy may currently provide. Xcel Energy makes no commitments or representations concerning the continuation of these Plans. If Xcel Energy were to terminate the Plans, assets would be distributed in accordance with ERISA guidelines. Administrative Expenses – Xcel Energy pays certain administrative expenses of the Plans. Certain investment advisory, trustee and recordkeeping fees are paid by the Plans or by the participant.Certain non-Vanguard fund asset based fees are paid by the participant or respective fund company.The Vanguard Brokerage Option annual account maintenance fee is paid by the participant.Loan set-up fees are paid by Xcel Energy under the BU Savings Plan.Loan set-up fees and annual maintenance fees are paid by the participant under the EIP Savings Plan. Dividends – BU Savings Plan Dividends earned on the common stock purchased with Xcel Energy contributions are paid quarterly to Plan participants in cash as a taxable distribution.Dividends earned on the common stock purchased with employee contributions are automatically reinvested in the Xcel Energy Common Stock Fund and are considered taxable income when they are distributed from the Plan. EIP Savings Plan Participants can elect to receive their quarterly Xcel Energy Common Stock Fund dividends in cash as a taxable distribution or to reinvest them in Xcel Energy stock within the Plan. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting - The accompanying financial statements of the Plans have been prepared under the accrual method of accounting in conformity with accounting principles generally accepted in the United States of America (GAAP). 9 Table of Contents Use of Estimates - The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of additions and deductions during the reporting period.Actual results could differ from those estimates. Risks and Uncertainties - The Plans provide for investment in a variety of investment funds.Investments, in general, are exposed to various risks, such as interest rate, credit and overall market volatility risk.Due to the level of risk associated with certain investments, it is reasonably possible that changes in the values of the investments will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. Fair Value Measurements— The Plans present money market funds and mutual funds (registered investment companies), the Xcel Energy Common Stock Fund, and VGI Brokerage Option investments at estimated fair values in its financial statements. The fair values of money market funds are based on quoted net asset value.The trading prices and liquidity of money market funds are also monitored as additional support for determining the fair values of those instruments.The fair values of mutual funds and Xcel Energy common stock are based on quoted market prices. The VGI Brokerage Option is a fund option that allows participants to self-direct investments in a wider variety of mutual funds, equity securities, and debt securities.Within the VGI Brokerage Option, the fair value of mutual funds and equity securities are based on quoted market prices, while the fair values of debt securities are based on market interest rate curves and recent trades of similarly rated securities. Income Recognition – The difference between the fair value and the cost of investments, including realized and unrealized gains and losses, is reflected in the statements of changes in net assets available for benefits.Security transactions are recognized on the trade date (the date the order to buy or sell is executed).Dividend income is recorded on the ex-dividend date. Payment of Benefits – Benefit payments are recorded when paid. New Accounting Standards Participant Loans– In September 2010, the Financial Accounting Standards Board (FASB) issued Plan Accounting – Defined Contribution Pension Plans (Topic 962) – Reporting Loans to Participants by Defined Contribution Pension Plans (Accounting Standards Update (ASU) No. 2010-25), which requires participant loans to be classified as receivables rather than plan investments and measured at unpaid principal balance plus accrued but unpaid interest rather than fair value.The updates to the FASB Accounting Standards Codification contained in ASU No. 2010-25 were effective for annual periods ending after Dec. 15, 2010, with required retrospective application upon adoption.The Plans implemented the guidance on Jan. 1, 2010.The adoption by the BU Savings Plan resulted in reclassification of participant loans of $6,219,692 and $5,715,056 from plan investments to receivables as of Dec. 31, 2010 and 2009, respectively.The adoption by the EIP Savings Plan resulted in the reclassification of participant loans of $1,561,035 and $1,200,206 from plan investments to receivables as of Dec. 31, 2010 and 2009, respectively. There were no changes in amounts previously reported for participant loans at Dec. 31, 2009. Fair Value Measurement Disclosures— In January2010, the FASB issued Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements (ASU No. 2010-06), which updates the codification to require new disclosures for assets and liabilities measured at fair value.The requirements include expanded disclosure of valuation methodologies for fair value measurements, transfers between levels of the fair value hierarchy, and gross rather than net presentation of certain changes in Level 3 fair value measurements for annual periods beginning after Dec. 15, 2009, except for requirements related to gross presentation of certain changes in Level 3 fair value measurements, which are effective for interim and annual periods beginning after Dec. 15, 2010. The Plan implemented the portions of the guidance required on Jan. 1, 2010, and the implementation did not have a material impact on its financial statements. 10 Table of Contents 3.PLAN FUNDING Employee Contributions BU Savings Plan Participants may elect to contribute up to 20 percent of their annual compensation in pre-tax contributions and up to 8 percent in after-tax contributions.The combination of pre-tax contributions up to $16,500 in 2010 and 2009 and after-tax contributions cannot exceed 20 percent.Employees who are age 50 or older during the Plan year may make additional pre-tax (catch-up) contributions up to $5,500 in 2010 and 2009. EIP Savings Plan Participants may elect to contribute up to 20 percent of their base pay on a pre-tax basis, not to exceed $16,500 in 2010 and 2009.Employees who are age 50 or older during the Plan year, may make additional pre-tax (catch-up) contributions up to $5,500 in 2010 and 2009. Employer Contributions BU Savings Plan Xcel Energy may contribute cash or shares of Xcel Energy stock as a matching contribution equal to 100 percent of the first 3 percent, and 50 percent of the next 4 percent of a participant’s pre-tax contribution during the Plan year.All employees participating in the Plan are eligible for the matching contribution, regardless of their employment status at year-end.Employer contributions may be made at any time during the Plan year or after its close, but not later than 60 days after the close of the Plan year. The number of shares of common stock contributed is determined by using Xcel Energy’s average common stock price for the Plan year, and each participant’s annual contribution and compensation eligible for a match as defined in the Plan Document. EIP Savings Plan Xcel Energy may contribute cash or shares of Xcel Energy stock as a matching contribution equal to 50 percent of the first 8 percent of base pay contributed by the participant on a pre-tax basis during the Plan year.To be eligible for a matching contribution, a participant must be an active employee on the last day of the Plan year or separated from employment due to retirement, disability or death.Matching contributions are allocated after the close of the Plan year, typically during the first quarter.The number of shares of common stock contributed is determined by using Xcel Energy’s average common stock price for the Plan year, and each participants’ annual contribution and compensation eligible for a match as defined in the Plan Document. Investment of Employee and Employer Contributions - Participants may invest their contributions among the various investment funds offered by the Plans. Any dividends and interest earned on their investments will be reinvested in each of those same investments automatically.Xcel Energy contributions are initially invested in Xcel Energy stock.A participant may elect at any time (in accordance with Xcel Energy’s normal procedures governing such elections) to diversify up to 100 percent of their Xcel Energy Common Stock Fund account by transferring the applicable amount to one or more of the other investment funds within the Plans not consisting of Xcel Energy stock.The ability to exchange into or out of certain funds may be subject to frequent trading and redemption fee policies. 4.FEDERAL INCOME TAX STATUS The Internal Revenue Service (IRS) has determined and informed Xcel Energy by letters dated Oct. 9, 2003 thatthe BU Savings Plan and the EIP Savings Plan meet the requirements of Section 401(a) of the Internal Revenue Code (IRC) of 1986, as amended.On Jan. 28, 2011, Xcel Energy requested a favorable determination with respect to the qualified status of the Plans as amended and restated effective Jan. 1, 2010.The IRS acknowledged receipt of the application on March 2, 2011.Although the EIP Savings Plan and the BU Savings Plan have been amended since receiving a determination letter, the Plans’ sponsor believes that they are currently designed and being operated in compliance with the applicable requirements of the IRC.Therefore, no provision for income tax has been made in the EIP Savings Plan’s or BU Savings Plan’s financial statements. 11 Table of Contents GAAP requires Plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the IRS. The Plan administrator has analyzed the tax positions taken by the Plan, including the assertion that the Plans are exempt from income tax, and has not identified any uncertain positionstaken or expected to be taken that would require recognition of a liability (or asset) or disclosure in the financial statements as of Dec. 31, 2010 or 2009. The Plans are subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The statute of limitations applicable to the Plans’ 2007 federal tax returns expires in July 2011. 5. FAIR VALUE MEASUREMENTS The accounting guidance for fair value measurements and disclosures provides a single definition of fair value and requires certain disclosures about assets and liabilities measured at fair value. A hierarchal framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value was established by this guidance. The three levels in the hierarchy and examples of each level are as follows: Level 1 – Quoted prices are available in active markets for identical assets as of the reported date. The types of assets included in Level 1 are highly liquid and actively traded instruments with quoted prices, such as listed mutual funds. Level 2 — Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reported date. The types of assets included in Level 2 are typically either comparable to actively traded securities or contracts, or priced with models using highly observable inputs. Level 3 – Significant inputs to pricing have little or no observability as of the reporting date.The types of assets included in Level 3 are those with inputs requiring significant management judgment or estimation. The following tables present, for each of these hierarchy levels, the Plans’ assets that are measured at fair value on a recurring basis: BU Savings Plan Dec. 31, 2010 Level 1 Level 2 Level 3 Total Mutual funds: US Equities $ - $
